DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Applicant's election with traverse of Invention I, claims 1-8, in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that the method claims have been amended to remove reference to additive manufacturing and as such the apparatus claims can no longer be made by another and materially different process.  This is not found persuasive because method claim 10 sill requires additive manufacturing, and as such the apparatus claims can still be made by another and materially different process in the manner set forth in the restriction requirement as part of the previous Office action. Claims 9-16 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/24/2021 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekhin - (US2014/0182828 - previously cited), hereinafter referred to as “Lekhin”.

Regarding Claim 1, Lekhin discloses (Figures 1-4) a heat exchanger (heat exchanger of Figure 3) comprising: 
a central spar (4, here the term “spar” does not imply a solid, i.e. non-hollow, structure) disposed along an axial centerline (centerline into the plane of the paper in Figure 3) of the heat exchanger; 
a body (assembly of elements 5, 8, and 9) disposed around the central spar (as shown in Figure 3), wherein the body comprises: 
(8); and 
a heat exchanger core (5) disposed within the exterior wall (as shown in Figure 3) and integrally formed with the central spar (via extrusion, per Paragraph 0024, lines 1-2); and 
a mounting arm (one of protrusions 11 along with corresponding edge 12, here the term “arm” does not imply any particular shape) integrally formed with and extending radially from the central spar (as shown in Figure 3 and per Paragraph 0024, lines 1-2), wherein the mounting arm extends through a portion of the body (extends axially through portion 9 of the body, as shown in Figures 3-4), wherein the mounting arm is integrally formed with the central spar (via extrusion, per Paragraph 0024, lines 1-2).
The recitation of “formed…via additive manufacturing” is considered to be a product by process limitation. MPEP 2113 clearly states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” In this instance, the product disclosed by Lekhin is the same as the product claimed (since Lekhin heat exchanger is formed integrally, i.e. via extrusion), meeting the limitation of the claim.
Regarding Claim 5, Lekhin discloses the heat exchanger of claim 1 and further teaches (Figures 3-4) a second mounting arm (the other one of protrusions 11 along with corresponding edge 12, here the term “arm” does not imply any particular shape) connected with and extending radially from the central spar (as shown in Figure 3 and per Paragraph 0024, lines 1-2), wherein the second mounting arm extends through a portion of the body (extends axially through portion 9 of the body, as shown in Figures 3-4), wherein the second mounting arm is integrally formed with the central spar (via extrusion, per Paragraph 0024, lines 1-2).
The recitation of “via additive manufacturing” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product disclosed by Lekhin is also formed integrally and a such is the same as or makes the product claimed obvious, meeting the limitation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lekhin, in view of Jones - (US1525094 - previously cited), hereinafter referred to as “Jones”.

Regarding Claim 2, Lekhin discloses the heat exchanger of claim 1 but fails to teach a plurality of support members that extend radially from the central spar and that are axially spaced from one another.
However, Jones teaches (Figures 1-4) a heat exchanger (heat exchanger of Figure 1) comprising a central spar (15); an exterior wall (1); and a heat exchanger core (core of tubes 5). In particular, Jones teaches a plurality of support members (14) that extend radially from the central spar (as shown in Figure 1) and that are axially spaced from one another (as shown in Figure 1) for the purpose of providing a tortuous path for the fluid flowing inside the exterior wall (per Page 2, lines 85-89), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lekhin, by employing a plurality of support members that extend radially from the central spar and that are axially spaced from one another, as taught by Jones, for the purpose of providing a tortuous path for the fluid flowing inside the exterior wall, ultimately enhancing heat transfer efficiency.  
Regarding Claim 4, Lekhin as modified teaches the heat exchanger of claim 2 and further teaches (Jones’ Figures 3-4) wherein each support member of the plurality of support members comprises a series of tabs (19) disposed circumferentially about the central spar (as shown in Jones’ Figures 1-3, where each of the baffles is divided by slits 18 into plural sections 19 that surround the central spar 15 passing through opening 20 of each baffle).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lekhin, in view of Iida et al. - (US7003970 - previously cited), hereinafter referred to as “Iida”.

Regarding Claim 6, Lekhin discloses the heat exchanger of claim 1 and further teaches a portion of the mounting arm (portion 12) but fails to explicitly teach wherein the portion comprises an elliptical cross-section shape.
However, Iida teaches that mounting arms in heat exchanger applications can employ a multitude of cross-sectional shapes, such as: square (402, 502 in Figure 11), triangular (412, 512 in Figure 12), trapezoidal (422, 522 in Figure 13), circular (432, 532 in Figure 14), rectangular (454, 554 in Figure 16), elliptical (463, 563 in Figure 17). A skilled artisan would have recognized that an elliptical shape of the portion of the mounting arm in Lekhin would provide increased contact area against separation of the portion of the mounting arm from portion 9 of the body, ultimately enhancing structural integrity of the heat exchanger.
Therefore, it would have been obvious matter of design choice to employ the portion 12 of the mounting arm having an elliptical cross-section shape, as taught by Iida, for the purpose of increasing contact area against separation of the portion of the mounting arm from portion 9 of the body, ultimately enhancing structural integrity of the heat exchanger and further since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B). 
Regarding Claim 7, Lekhin discloses the heat exchanger of claim 6 and further teaches wherein the elliptical cross-section shape of the mounting arm includes a major axis (major axis, as shown in the annotated Figure below, after changing the shape as per claim 6 above) that is orthogonal (since the arm extends radially from the central spar) to a longitudinal axis (central axis, as shown in the annotated Figure below) of the central spar.


    PNG
    media_image1.png
    836
    837
    media_image1.png
    Greyscale

Portion of Lekhin's Figure 3, annotated by Examiner

Allowable Subject Matter
Claim 3 remains objected to as being dependent upon a rejected base claim, but would be allowable, for the reasons of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see remarks filed 12/17/2021, have been fully considered but they are not deemed persuasive.
Applicant argues that Lehkin does not anticipate claim 1 because Lehkin fails to disclose a mounting arm extending through a portion of the body.
These arguments are respectfully traversed. To clarify, the Lehkin reference was interpreted as disclosing, inter alia, a central spar (4, Figures 1, 3-4), a body (assembly of elements 5, 8, and 9) disposed around the central spar (as shown in Figure 3), and a mounting arm (one of protrusions 11 along with corresponding edge 12). As noted, in the above interpretation the body in Lehkin is comprised of the assembly of all of elements 5, 8 and 9, as such the mounting arm 9/12 clearly extends through a portion (axially through 9 as shown best shown in Figures 1 and 4) of the body. Therefore, contrary to Applicants assertion, Lehkin anticipates claim 1. Should applicant wish to overcome this interpretation, Applicant may amend the claims to further clarify that the mounting arms radially extend through a portion of the body.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, claims 1-2, and 4-8 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763